Banke, Judge.
The appellant’s probation was revoked on the stated grounds that he had obstructed an officer and had failed to pay restitution as directed under the order of probation. On appeal, he contends that the evidence was insufficient to support the revocation. Held:
“Only ‘slight evidence’ is required to authorize revocation, and where there is any evidence supporting the prohibited criminal activity charged as a violation of the probation, this court will not interfere with the revocation of the trial court in the absence of a manifest abuse of discretion.” Harper v. State, 146 Ga. App. 337, 338 (246 SE2d 391) (1978). The evidence in this case was sufficient to authorize the revocation on either of the stated grounds.
*614Decided January 27, 1981
Rehearing denied February 20, 1981.
Ben Lancaster, for appellant.
Darrell E. Wilson, District Attorney, C. Gregory Culverhouse, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.